Ludeling C. J.
This is a suit for the office of Parish Judge of West Baton Rouge, under act No. 39, of the G-eneral Assembly of 1873, The defendant urged several exceptions to the proceedings, which' were overruled by the judge a quo. They were substantially similar to-those set up in the case of Morgan v. Kennard, and which this court held to be untenable.
The defendant then filed a lengthy and verbose answer, whereupon the plaintiff moved to strike out portions of the answer which referred, to and were based upon an election said to have been holden in No*659vember, 1872, on the ground that in a suit like this no inquiry could be had concerning the election. Without deciding whether it be the better practice to move to strike out any irrelevant matter in an answer, or to object to evidence on the subject when offered, about which no question was made in this case, it is now well settled that the judge a quo ruled correctly in refusing an inquiry in regard to the election. See Bonner v. Lynch. He also ruled correctly in refusing a jury trial. Morgan v. Kennard. 25 An. 238.
It appears that the plaintiff has been duly commissioned by Governor W. Pitt Kellogg, and that he has qualified according to law. The defendant has offered no commission to the office whatever. The judgment of the District Judge in favor of the plaintiff is manifestly correct.
It is therefore ordered that the judgment be affirmed with costs of appeal.